Case 2:19-cr-20726-PDB-RSW ECF No. 69, PageID.469 Filed 06/03/21 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                                            NO. 19-CR-20726
      vs.
                                            HON. PAUL D. BORMAN
D-3   GARY JONES,

     Defendant.
________________________________/

       SENTENCING MEMORANDUM OF THE UNITED STATES

I.    Introduction

      “I am here to fight for you,” Gary Jones declared to the membership of the

United Auto Workers (“UAW”) union after being elected as their President. “The

UAW is absolutely devoted to bettering the lives and job conditions of America’s

men and women. We will not be distracted from that mission,” he continued. The

reality, however, was far different. As a UAW Regional Director, international

board member, and then President, Jones didn’t fight for the UAW membership as

a whole. Rather, he enriched only a small group of high-level UAW officials, the

UAW Administration Caucus, and ultimately himself. And because of his greed and

desire to obtain and retain power, he did become distracted from the union’s true

mission. Instead of protecting the hard-earned dues money of hundreds of thousands
Case 2:19-cr-20726-PDB-RSW ECF No. 69, PageID.470 Filed 06/03/21 Page 2 of 10




of UAW workers, Jones perpetuated a culture of corruption. He betrayed the trust

of the union’s members by engineering a multi-faceted, multi-year embezzlement

scheme that benefited the UAW’s most senior leaders and himself. To make matters

worse, Jones also concealed his illegal income from the IRS and thereby avoided

paying his fair share of taxes.

      Once Jones’ crimes were uncovered though, he accepted responsibility for his

actions and cooperated with the government’s efforts to prosecute his co-

conspirators and to clean up the union. So far, that cooperation has led to the

conviction of another UAW President, Dennis Williams, and the civil settlement

between the United States and the UAW itself, which provides for six years of

independent oversight and a road to democratization, reform, and a UAW leadership

with integrity.

      In view of the totality of the circumstances—taking account of the serious

crimes Jones committed and the damage done to the UAW and its membership, but

also taking account of his substantial cooperation—the United States recommends

that the Court sentence Jones to 28 months in prison, restitution of $550,000 to the

UAW, restitution of $42,000 to the IRS, and forfeiture of $151,377.




                                         2
Case 2:19-cr-20726-PDB-RSW ECF No. 69, PageID.471 Filed 06/03/21 Page 3 of 10




II.    Analysis of Sentencing Factors

       A.     Sentencing Guideline Range

       The parties and the Probation Officer agree as to the correct sentencing

guideline range applicable in this case. In the Rule 11 agreement, the parties agreed

that the amount of fraud loss for which Jones is responsible is between $550,000 and

$1.5 million. As a result, Jones’ sentencing guideline range is 46 to 57 months.

Under the terms of the plea agreement, the possible sentence of imprisonment was

capped at 57 months under Federal Rule of Criminal Procedure 11(c)(1)(C).

       B.     Seriousness of the Offense

       There is no question that Jones’ crimes were substantial and serious. It is also

significant that they took place over the course of nine years. While serving as the

UAW’s Region 5 Director—one of the most senior positions within the UAW—and

as a member of the International Executive Board, Jones engineered a scheme to

embezzle union funds so he and the other top union leaders could maintain a jet-

setting lifestyle.

       Using the cover of UAW Region 5 conferences in Missouri and California,

Jones used UAW dues money to pay for anything and everything he and the other

top UAW leaders wanted: He provided custom-made sets of golf clubs for himself

and co-defendants Dennis Williams, Vance Pearson, and Edward Robinson, each set

                                           3
Case 2:19-cr-20726-PDB-RSW ECF No. 69, PageID.472 Filed 06/03/21 Page 4 of 10




costing thousands of dollars. He allowed the senior UAW leaders and their families

to vacation, for months at a time, in posh Palm Springs villas. He provided lavish

meals, over $60,000 worth of cigars, entertainment, rounds of golf, and liquor.

Through the scheme, UAW leaders took over $100,000 worth of clothing, golf

equipment, and other items. The exorbitance was jaw-dropping.

      To facilitate this lavish spending, Jones submitted fraudulent vouchers to the

UAW accounting department. The vouchers concealed the top officials’ personal

expenses by inflating other, legitimate conference expenses and holding back the

detailed, itemized bills.

      In another scheme, Jones and Robinson stole hundreds of thousands of dollars

by submitting duplicate invoices for “conference” expenses which had already been

paid. Jones took approximately $45,000 in cash for his own personal use from this

scheme. Robinson likewise kept some of this cash for himself. Robinson also used

the cash to pay for gambling and liquor for former Region 5 Director Jim Wells.

And he also used a portion to pay for extra entertainment and items for senior UAW

officials in California and Missouri. Jones improperly obtained, through Robinson,

an additional $15,000 in cash from the UAW’s Labor Employment Training

Corporation.



                                         4
Case 2:19-cr-20726-PDB-RSW ECF No. 69, PageID.473 Filed 06/03/21 Page 5 of 10




      Jones directly harmed the UAW and its membership by stealing hundreds of

thousands of dollars. This is money that should have been spent for the benefit of

the membership and for legitimate union expenses. The greater harm from Jones’

crimes, however, is common to all corruption offenses. Through their embezzlement

schemes, Jones and his co-conspirators undermined the trust and confidence the

UAW’s membership and the public had in the UAW’s leadership and in the

institution itself. This trust had been built up by honest UAW leaders over decades.

And based on Jones’ and the other corrupt leaders’ actions, it may take just as long

to bring that reputation back.

      Also, because of the depth and breadth of this corruption, the UAW now has

an Independent Monitor who, for six years, will oversee the union. Importantly, the

cost of this oversight—likely to be millions of dollars—will be paid with union dues

money. In addition, the UAW has also had to pay significant sums in attorney fees

related to the federal investigation as a whole, including fees for UAW officials

under investigation or prosecuted. These are all additional costs attributable to the

culture of corruption.

      C.     Respect for the Law and Just Punishment

      The Court’s sentence for Jones’ crimes needs to promote respect for the law

and impose just punishment for his misconduct. Jones reached the very highest

                                         5
Case 2:19-cr-20726-PDB-RSW ECF No. 69, PageID.474 Filed 06/03/21 Page 6 of 10




levels of leadership within the UAW, and he was a trusted UAW official. From that

position of trust, Jones intentionally acted to violate federal law for his own personal

benefit and for the benefit of other senior UAW officials. Appropriately, Jones’

sentencing guideline range has been enhanced because of his leadership role in the

conspiracy and because of his abuse of a position of trust.

      Jones acted for his own personal financial benefit. In addition, Jones acted

out of naked ambition, using his position of trust and control over UAW funds to

curry favor with the senior members of the Administration Caucus in order to buy

his way to the top. The corruption of the UAW’s political and democratic systems

was exacerbated by Jones’ criminal acts.

      Hundreds of thousands of men and women were UAW members during the

conspiracy. These men and women believed that their union leaders were seeking

to better their “lives and job conditions,” not stealing union dues money for personal

entertainment. The damage done to the UAW and the labor movement generally

cannot be calculated. There is no doubt, however, about the need to impose

punishment for the wrongdoing and to vindicate the rule of law in the face of such

long-standing and extensive criminal conduct.

      In Jones’ case, part of just punishment is a recognition of acceptance of

responsibility, remorse, and his efforts to cooperate with the government’s

                                           6
Case 2:19-cr-20726-PDB-RSW ECF No. 69, PageID.475 Filed 06/03/21 Page 7 of 10




investigations. Jones has not sought to minimize his crimes or to point fingers at

others for his own misconduct. As set forth herein and in the government’s Section

5K1.1 motion, the Court should consider Jones’ cooperation and acceptance of

responsibility in determining an appropriate sentence.

      D.    Deterrence

      Millions of Americans are members of labor unions. They depend on the

leadership of their unions to act zealously in the best interests of the membership

and their families and to manage and use the dues money of union members with

integrity and only for lawful purposes approved of by the membership. Given the

importance of the financial integrity of labor unions, general deterrence is an

important component of the Court’s sentence in this series of cases. Senior union

officials need to know that labor corruption will be punished. They need to know

that they occupy positions of trust over their members and their families. In

overseeing the use of union members’ dues money, union leaders must conduct

themselves at the highest level of honesty, integrity, and transparency.       The

membership of the UAW needs men and women who will lead with integrity and

who will put the interests of the members and their families above all other

considerations. Any effort to violate the law in order to cling to power or for

personal aggrandizement or greed must be punished.

                                         7
Case 2:19-cr-20726-PDB-RSW ECF No. 69, PageID.476 Filed 06/03/21 Page 8 of 10




       In this series of prosecutions, the Court has sent and will send a message that

corruption by labor union leaders will be punished. A sentence of over two years in

prison, combined with hundreds of thousands of dollars in restitution and forfeiture,

is an appropriate sentence given the circumstances of Jones’ crimes and his conduct

since being prosecuted.

       In terms of individual deterrence, Jones is unlikely to ever occupy a position

of trust with a labor union. Also, the government agrees that there is little, if any

need, for individual deterrence in this case given how Jones has conducted himself.

III.   Conclusion

       Jones engaged in serious crimes over several years which harmed the UAW

and its membership, undermining the confidence of the membership in the union.

To take responsibility for his crimes, Jones has engaged in substantial cooperation

with the government deserving of recognition. Under the circumstances, the Court

should sentence Jones to 28 months in prison, combined with restitution to the UAW




                                          8
Case 2:19-cr-20726-PDB-RSW ECF No. 69, PageID.477 Filed 06/03/21 Page 9 of 10




of $550,000, restitution of $42,000 to the IRS, forfeiture of $151,377, and a

substantial fine, so as to achieve the goals of Section 3553(a).



                                              SAIMA S. MOHSIN
                                              Acting United States Attorney

                                              s/David A. Gardey
                                              DAVID A. GARDEY
                                              STEVEN P. CARES
                                              Assistant United States Attorneys
                                              211 W. Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              (313) 226-9100
                                              David.Gardey@usdoj.gov
                                              Steven.Cares@usdoj.gov

Dated: June 3, 2021




                                          9
Case 2:19-cr-20726-PDB-RSW ECF No. 69, PageID.478 Filed 06/03/21 Page 10 of 10




                          CERTIFICATE OF SERVICE

      I hereby certify that on June 3, 2021, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system, which will send

notification of such filing to the following:


                    Counsel of Record for Gary Jones


                                                s/David A. Gardey
                                                DAVID A. GARDEY
                                                Assistant United States Attorney

Dated: June 3, 2021




                                          10
